Citation Nr: 0217581	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  01-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 
to May 1946 and from August 1946 to January 1949.  He was a 
prisoner of war from April 1942 to August 1942.  

The veteran died in December 1997, and the surviving spouse 
is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection 
for cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in December 1997; the December 1997 
death certificate states that the immediate cause of death 
was cardio-respiratory arrest and that the antecedent cause 
of death was acute respiratory failure secondary to chronic 
obstructive pulmonary disease, as a result of underlying 
ischemic heart disease and Koch's pulmonary disease.  

2.  The medical evidence shows no in-service diagnosis or 
treatment of any of the principal or contributory causes of 
death and includes no nexus opinion relating any of the 
principal or contributory causes of death to active service 
or to service-connected inactive chronic, moderately 
advanced pulmonary tuberculosis or residuals of an 
appendectomy scar, each rated as noncompensable.  

3.  The veteran did not experience edema in captivity, and 
his cardiovascular disabilities first manifested many years 
after service.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310, 3.312 
(2002); 67 Fed. Reg. 67,792 (November 7, 2002) (to be 
codified as amended at 38 C.F.R. § 3.307, 3.309).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the appellant

The claim may be adjudicated on the merits because, as 
mandated by The Veterans Claims Assistance Act of 2000, the 
VA has fulfilled its duty to assist and inform the 
appellant.  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  

In this case, the RO obtained the available service 
department records, service medical records, and medical 
records from the identified health care providers, and the 
appellant filed numerous lay statements with the RO and 
declined the opportunity for a hearing.  The RO's April 
1998, October 1999, and March 2001 letters to the appellant, 
the August 1998 rating decision, and the December 2000 and 
March 2002 statements of the case informed the appellant of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies, which include 
VA medical records, and request medical records from the 
identified private health care providers.  The appellant was 
informed that it was her responsibility to identify the 
veteran's health care providers with specificity and that it 
still remained her ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support 
her claim.  

The VA has fulfilled its duty to assist and inform the 
appellant because she was informed of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for cause of the veteran's 
death

In order to establish service connection for cause of the 
veteran's death, the appellant must show that a service-
connected disability was the principal or contributory cause 
of the veteran's death.  38 C.F.R. § 3.312(a).  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In order to 
constitute the contributory cause of death it must be shown 
that a service-connected disability contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  38 C.F.R. 3.312(c)(1).  Generally, to establish 
service connection for cause of the veteran's death, the 
appellant must show that at least one of the principal or 
contributory causes of death was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  



Direct and secondary service connection

To establish direct service connection for cause of the 
veteran's death, the appellant must show that a disability 
listed as a principal or contributory cause of death was a 
current disability at the time of the veteran's death, that 
the principal or contributory cause of death was diagnosed 
or treated in service, and that a medical professional 
linked the principal or contributory cause of death to 
active service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish service connection on a secondary 
basis, the appellant must show that a disability listed as 
principal or contributory cause of death was a current 
disability at the time of the veteran's death and that a 
medical professional stated that the principal or 
contributory cause of death to disability was proximately 
due to a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

The December 1997 death certificate showed that the 
principal and contributory causes of death, which included 
cardio-respiratory arrest, acute respiratory failure, 
chronic obstructive pulmonary disease, ischemic heart 
disease, and Koch's pulmonary disease, were all current 
disabilities at the time of the veteran's death.  A valid 
claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Direct and secondary service connection cannot be 
established because the medical evidence shows no in-service 
diagnosis or treatment of any disability listed as a 
principal or contributory cause of death and includes no 
nexus opinion relating a principal or contributory cause of 
death to active service or to a service-connected 
disability.  According to service medical records, the 
veteran's cardiovascular system was normal at military 
examinations in April 1946, August 1946, and July 1948, and 
his April 1946 chest x-ray was normal.  His only other in-
service medical treatment was for his already service-
connected pulmonary tuberculosis and residuals of an 
appendectomy scar.  Although he was admitted for tests in 
July 1948, laboratory results ruled out suspected malaria.  
In February 2002, a VA pulmonologist opined that chronic 
obstructive pulmonary disease was not etiologically related 
to service-connected pulmonary tuberculosis.  Because a May 
1990 chest x-ray confirmed that pulmonary tuberculosis had 
been inactive from the 1950s, the VA pulmonologist opined 
that acute respiratory failure could not have been readily 
caused by inactive pulmonary tuberculosis.  


Presumptive service connection for chronic disease and
disease specific to former prisoners of war

Of the principal and contributory causes of death listed on 
the December 1997 death certificate, only cardio-respiratory 
arrest and ischemic heart disease are chronic 
cardiovascular-renal diseases, and only ischemic heart 
disease is a disease specific to former prisoners of war, 
for which presumptive service connection might be available.  
67 Fed. Reg. 67,792 (November 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.309(a),(c)).  

To establish presumptive service connection for chronic 
cardiovascular-renal disease, the appellant must show that a 
chronic disability listed as a principal or contributory 
cause of death manifested to a compensable degree within one 
year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 67 
Fed. Reg. 67,792 (November 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.307(a)(3), 3.309(a)).  

In this case, at a March 1957 VA examination, approximately 
eight years after service, the veteran's heart sounded 
fairly strong and regular, with no thrills or murmurs.  
Although an atheromatous aortic knob first appeared in a 
January 1993 private x-ray, cardio-respiratory arrest first 
appeared at the time of the veteran's death in December 
1997, and diffuse ischemia first appeared in a November 1997 
private electrocardiogram.  Even if the atheromatous aortic 
knob in January 1993 were considered the first manifestation 
of cardiovascular-renal disease, it manifested many years 
after service.  Therefore, presumptive service connection 
for chronic disease is not warranted.  

To establish presumptive service connection for ischemic 
heart disease, as a disease specific to former prisoners of 
war, the appellant must show that ischemic heart disease 
manifested to a compensable degree at any time after 
discharge or release from service, that the veteran served 
for ninety days or more during a period of war, that the 
veteran was a prisoner of war for at least thirty days, and 
that the veteran experienced localized edema during 
captivity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.2(f); 67 Fed. 
Reg. 67,792 (November 7, 2002) (to be codified as amended at 
38 C.F.R. §§ 3.307(a)(5), 3.309(c)).  

Presumptive service connection for ischemic heart disease 
fails because the veteran did not experience localized 
edema, or swelling, during captivity.  Diffuse ischemia 
appeared in a November 1997 private electrocardiogram, and 
ischemic heart disease was listed as a contributory cause of 
death on the December 1997 death certificate. Service 
department records showed that the veteran served on active 
duty for over four years during his first period of service 
during World War II and that he was a prisoner of war for 
over three months in 1942.  What was not shown was localized 
edema, or swelling, during captivity.  In a February 1990 
former prisoner of war medical history, the veteran clearly 
stated that he had not experienced swelling of the legs and 
feet during his captivity.  In the absence of evidence 
showing localized edema during captivity, presumptive 
service connection for ischemic heart disease, as a disease 
specific to former prisoners of war, must fail.  

Entitlement to service connection for cause of the veteran's 
death must be denied because the overwhelming weight of the 
evidence is against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1  Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


